The judgment should be affirmed.
Mrs. Carey, driver of the car in which the deceased was riding, according to her own version, looked before entering the intersection, had an extended view, saw no car approaching and without any distracting circumstances and without further observation entered the intersection and her car was struck.
Mrs. Carey testified: *Page 323 
"I stopped my car about a car length and a half to the south of the fence on the south side of the road. * * *
"The front end of my car was 18 to 20 feet south of the fence on the south side of the road. At that time I had an unobstructed view to my right of the trunkline highway. I could see to the top of the hill that was east. * * *
"Q. How far was it in the intersection when you looked the last time?
"A. It was back where I stopped.
"Q. So the last time you looked to your right, that was just before you started up, or just while you were starting up?
"A. Yes.
"Q. You did not look again until the impact of the cars?
"A. No, because there was not anything in sight.
"Q. I say you did not look again until the accident occurred.
"A. No."
We have repeatedly held that one must look before entering a place of possible danger, such as crossing an intersection, and maintain observation while crossing.
Mr. Justice SHARPE, in writing the opinion of the court inKnight v. Merignac, 281 Mich. 684, quoted, with approval, the following from Zuidema v.Bekkering, 256 Mich. 327:
"It will not do to say that plaintiff's husband looked down the Byron Center Road to the left before attempting to cross the pavement and did not see the automobile of defendant approaching. He must be held to have seen what he should have seen, which there was nothing to prevent him from seeing, and if, as contended by plaintiff, he stopped his automobile, looked to the left, and did not see what was plainly to be seen, the approach of defendant's automobile, *Page 324 
he was guilty of contributory negligence which would bar plaintiff's recovery."
In Brown v. Lilli, 281 Mich. 170, Mr. Justice CHANDLER, in writing the opinion, said:
"The accident occurred in the daytime and the facts display nothing to indicate that plaintiff could not have seen defendant's approaching automobile had she made proper observation before attempting to cross the pavement. On the contrary, it stands undisputed that she could have had a clear unobstructed view of the road and could have seen defendant for a distance of 1,215 feet. Although she testified that she did look and saw nothing, if she looked and failed to see that which was plainly visible, she will be held in point of law to have seen it and guilty of contributory negligence.Molda v. Clark, 236 Mich. 277; Neeb
v. Jacobson, 245 Mich. 678."
In Kok v. Lattin, 261 Mich. 362, it was said:
"Had the defendant looked he could have seen the plaintiff before and when he entered the intersection. Had the plaintiff looked he would have seen the defendant in time to have avoided the collision. He testified that he did look and saw no car approaching. His testimony in this respect is contrary to the physical facts. As his view was unobstructed and the defendant's car was there in plain sight, it must be held that he did not look. If he had looked, he would have seen what was there to be seen. The two cars reached the intersection at about the same time. If either had looked, he could have avoided the accident. Failure to look was negligence. The undisputed material facts left no question of fact for the jury."
  See, also, Halzle v. Hargreaves, 233 Mich. 234;  Richardson v. Williams, 249 Mich. 350;Kerr v. Hayes, 250 Mich. 19;McKelvey v. Hill, 259 Mich. 16; *Page 325 Brodie v. City of Detroit, 275 Mich. 626;Young v. Martinich, 279 Mich. 267;DeCoopman v. Hammond, 279 Mich. 619;Wells v. Oliver, 283 Mich. 168;Slingerland v. Snell, 283 Mich. 524.
Had Mrs. Carey looked while crossing the intersection it is manifest that she would have seen the approaching car in ample time to have avoided the collision. If defendant's negligence and Mrs. Carey's want of reasonable care occasioned the collision, then, under the law of imputed negligence, there can be no recovery in behalf of decedent's estate. The unquestioned carelessness of Mrs. Carey was a question of law and not for consideration of the jury.
BUSHNELL, POTTER, CHANDLER, and NORTH, JJ., concurred with WIEST, C.J.